Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
	The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment submitted on 12/22/2020.
Examiner’s Remarks - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kus et al. (US Patent Publication No. 2015/0341367) in view of Vinokurov et al. (US Patent No. 8,438,582).

As to claims 1, 8 and 15, Kus teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause a processor to perform the steps of:
receiving a request, in a cloud system from a user device, to access an application (i.e., …teaches in his abstract the following: “receives a request to open a resource”.), 
wherein the application is in one of a public cloud, a private cloud, and an enterprise network, and wherein the user device is remote over the Internet (i.e., …teaches in paragraph 0059 the following: “and various resources 140 (e.g., applications, files, directories, services, websites, uniform resource locators (URLs), computers, etc.) within the enterprise network 130 and/or enterprise cloud services 150 outside the enterprise network 130.”.);
determining if the user device is permitted to access the application (i.e., …teaches in his abstract the following: “A first application, which is configured to store data in an encrypted repository on the client device, receives a request to open a resource. The first application determines that one of the policies prohibits access by the resource to the encrypted repository”.); 
in response to determining that the user device is not permitted to access the application (i.e., …teaches in his abstract the following: “A first application, which is configured to store data in an 
in response to determining that the user device is permitted to access the application (figure 4,figure element 406 illustrates determining access is permitted or not), 
stitching together  a connection between the cloud system    and the user device and and a connector to provide access to the application (i.e., …teaches in paragraph 0059 the following: “extender 120 can be a lightweight application (e.g., a virtual appliance), for example, that operates similarly to an HTTP proxy server, acting as an intermediary between the secure browser application 115 and various resources 140 (e.g., applications, files, directories, services, websites, uniform resource locators (URLs), computers, etc.) within the enterprise network 130 and/or enterprise cloud services 150 outside the enterprise network 130.”.).

Kus does not expressly teach:
notifying the user device the application does not exist, wherein the user device is prevented from ascertaining an existence of applications that the user device is not permitted to access.
In this instance the examiner notes the teachings of prior art reference Vinokurov. 
Vinokurov teaches as part of his claim 6 the following: “A method for providing soft-denial of client-application actions over a network supporting client-server interactions between network entities, said method comprising: receiving an original action request from a client computer directed to another network entity; determining that said request should be denied due to insufficient authorization; providing a denial response for the client computer; translating said denial response into an innocuous response having a non-existing-message type in a server-application; and forwarding said innocuous response to the client computer, wherein said network is a direct Application Programming Interface (API) between applications”.


As to claims 2, 9 and 16, Kus teaches a non-transitory computer-readable medium of claim 1, wherein the determining includes determining if a user associated with the user device is permitted to access the application (i.e., …teaches in his abstract the following: “A first application, which is configured to store data in an encrypted repository on the client device, receives a request to open a resource. The first application determines that one of the policies prohibits access by the resource to the encrypted repository”.).

As to claims 3, 10 and 17, Kus teaches a non-transitory computer-readable medium of claim 1, wherein the stitching together the connections includes the cloud system creating both a connection to the user device and to the application to enable the user device and the application to communicate (i.e., …teaches in paragraph 0059 the following: “extender 120 can be a lightweight application (e.g., a virtual appliance), for example, that operates similarly to an HTTP proxy server, acting as an intermediary between the secure browser application 115 and various resources 140 (e.g., applications, files, directories, services, websites, uniform resource locators (URLs), computers, etc.) within the enterprise network 130 and/or enterprise cloud services 150 outside the enterprise network 130.”.).

As to claims 4 and 11, Kus teaches a non-transitory computer-readable medium of claim 3, wherein the stitching together the connections includes at least two tunnels between the user device and the application (i.e., …illustrates in figure 2 figure elements 182 and 188 … two connections for the user device).

As to claims 5, 12 and 18, Kus teaches a non-transitory computer-readable medium of claim 1, wherein the application is connected to a connector operating on a computer and communicatively coupled to the cloud system (i.e., …teaches in paragraph 0063 the following: “a secure communication channel is created between the first application and the enterprise network 130 to allow for communication over the channel by the first application (STEP 306)”.).

As to claims 6, 13 and 19, Kus teaches a non-transitory computer-readable medium of claim 1, wherein the user device executes one of a browser and an application to provide the request and to access the application (i.e., ….teaches in paragraph 0063 the following: “a first application on a user device (e.g., secure browser application 115) receives user credentials and, in STEP 304, authenticates the user. Once the user is authenticated, a secure communication channel is created between the first application and the enterprise network 130 to allow for communication over the channel by the first application (STEP 306). The channel can be created as described herein; for example, the central server 160 can broker a connection between the secure browser application 115 and a network extender 120 in the enterprise network 130”.).

As to claims 7, 14 and 20, Kus teaches a non-transitory computer-readable medium of claim 1, wherein the determining includes communicating with a central authority to check if the user device is permitted and for a determination of connection information for the stitching together the connections 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRYAN F WRIGHT/Examiner, Art Unit 2497